PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
1United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/177,887
Filing Date: 1 Nov 2018
Appellant(s): La Verne Williams



__________________
Brendan B. Dix
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/16/2022.
 (1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 11/12/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inman (US 2008/0313809).
 Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Inman (US 2008/0313809) in view of Argento (US 8,522,378).

(2) Response to Argument
For purpose of clarity, the Examiner will address Appellant’s arguments in
the order as presented in the Appeal Brief.

Regarding Appellant’s Argument I. (beginning on page 6/15 of the Appeal Brief)
The Appellant states the following (in italics) and the Examiner’s Arguments are shown below (further indented):
(Appellant States #1): 
“Claim 1 requires limitations which were not clearly and definitely disclosed by Inman. Specifically, each of the four patterns has a unique appearance relative to each other pattern. It is respectfully submitted that Inman does not clearly and definitely disclose the claim limitations.”
In response and as an initial point, the Examiner notes that in the Final Rejection filed on 11/12/2021 the prior art of Inman in the 102(a)(1) rejection does disclose four sides with patterns (Figs. 1/2/5 and Para 0014/0016). However, as stated, the art of Inman does not explicitly teach the four unique patterns relative to one another. Although not explicitly taught in Inman these patterns were stated to be of Nonfunctional Descriptive Material. As such, there is no relation to these patterns having any intended function/purpose and the comforter (product) would deliver its same function equally well with or without the existence of the four unique patterns on the first/second panels. It is noted that the specification supports this assertion as the patterns (specification page 4, lines 11-14 | reproduced below):
‘The four-sided blanket 10 can thus be used with the first pattern 26, the second pattern 28, the third pattern 44, or the fourth pattern 46 up to add easy aesthetic diversity to a bedroom.’
Nonfunctional Descriptive Material as disclosed in the MPEP 2111.05 I. A., states that to be given patentable weight, the printed matter and associated product must be in a functional relationship. However, the instant invention’s product (the comforter) shows no functional relationship between the patterns and the sides. While the claims state the “flippable to place the first upper side…” it does not mention/or require that the patterns are particularly utilized for this purpose. For example, in the case of a comforter having a functional relationship; the pattern on a specific side could refer to the top vs. the bottom side, wherein a user would know to flip or orient the comforter with respect to a bed or user. However, in the instant case, this relationship is not shown/stated in the disclosure and is not claimed. The instant case only states that the patterns of the four-sided blanket are for aesthetic diversity. Therefore, no evidence of a functional relationship exists between the four patterns and defined use of the instant invention’s comforter. As no functional relationship is evident, these particular claim limitations referring to four patterns should be afforded no patentable weight when interpreted in line with MPEP 2111.05.

(Appellant States #2):
“Further, the final rejection acknowledges the high standard is not met as the examiner presents alternative grounds for rejection (addressed specifically below) wherein it is stated in the final rejection that Inman does not teach aspects of the claimed invention.”
In regards to Appellant Argument #2 above, it is to be understood that the 
102(a)(1) rejection as being anticipated by Inman (US 2008/0313809) AND the
103 rejection as being unpatentable over Inman (US 2008/0313809) in view of Argento (US 8,522,378)
each stand on their own merits as independent rejections. The mere presence of Argento alongside Inman in the 103 rejection does not acquiesce the Examiner’s position that the four patterns are of nonfunctional descriptive material (indicia) as stated in the 102 rejection.

(Appellant States #3):
 “Inman teaches the use of multiple panels to allow for a variable configuration, but does not address the use of unique patterns to provide for the display of a single pattern of a selectable single face. The reference teaches exposure of different surfaces but has nothing to clearly and definitely disclose that the surfaces provide for a different unique appearance relative to each of three other surfaces as required by the claim. Such an interpretation is not reasonable or supported by the teaching of the reference and as such, is improperly speculative or conclusive.”
The Argument as stated above has no relevance to the claim set filed. The use of unique patterns to provide for the display of a single pattern of a selectable single face, is not claimed. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

 (Appellant States #4): 
“The patterns are not mere indicia in that the assertion of being patentable is based on the specific indicia claimed. What is claimed is four different appearances as to specific portions of the inventive device such that the indicia is positioned to allow for use of the device displaying a selectable one of the patterns. This relates to having functionality that essentially four different appearances can be selected without having to replace a cover. Thus, the indicia as claimed is not non-functional consistent with the reasoning for the assertion that the indicia would not have patentable weight.”
The claimed invention as disclosed does not define any functionality as stated above. The statement that ‘the indicia is positioned to allow for use of the device displaying a selectable one of the patterns’, is not stated/disclosed/shown in the instant invention nor is it stated in the claims. Rather the only functionality of the blanket as disclosed is ability to flip the four-sided blanket to either the first or second side being up. 

Regarding Appellant’s Argument II. (beginning on page 7/15 of the Appeal Brief)
(Appellant States #5): 
“It is submitted that the motivation set forth in the rejection (as a reason for the allegedly obvious combination relied upon) is not directed to a problem that has been shown to be 1) “known in the art” 2) “at the time of the invention” and 3) “addressed
by the patent”, as required by the Supreme Court in the KSR opinion. This requirement by the Supreme Court makes intuitive sense, as it would not be expected or make sense that one skilled in the art would attempt to combine elements of prior art in order to solve a problem that does not exist or at least one is not aware of. It is further submitted that the line of argument in the rejection is based merely upon speculation as to what benefit might result from a modification of the Inman structure with Argento in order to meet the requirements of claim 1.”
In regards to the above argument, the Examiner refers to the Appellant to MPEP 2144 Sections I and II which state the following:
Section I:  The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) , In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 

Section II:  The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983).  

The combination of Inman in view of Argento is not considered to be under speculation in any way. The Final Rejection filed on 11/12/2021 states that the prior art of Inman discloses the comforter, but does not disclose wherein the 1st – 4th patterns each having a unique appearance relative to each other. As such, Argento was used to teach this limitation as shown in Fig. 3 (reproduced below).

    PNG
    media_image2.png
    503
    589
    media_image2.png
    Greyscale

The king-sized sheet/blanket/spread/comforter as shown in Fig. 3 disclose three unique patterns relative to one another. Furthermore, a note was made (see bottom text of Annotated Fig. 3 from Argento above) that on the opposite/back side of the comforter there would be no pattern. This would be considered a fourth unique pattern and would be considered to have a unique appearance to each of the other three patterns shown.

Additionally, the Abstract of Argento does state “At least three sheet sections have decorative patterns thereon to be aesthetically customizable”, as such, the argument to allow a fourth pattern on the back side of a sheet is valid since at least three sections are to have decorative patterns. There would be no need to ‘replace’ the cover in any way for all for sides to be shown. Rather the product would only have to be flipped to show the fourth unique appearance.

(Appellant States #6): 
“Claim 1 requires two panels and four patterns having a unique appearance relative to each other. Additionally, the specific positioning of the four patterns on the two panels is provided in the claim. Argento provides for connectable but otherwise separate panels to create a single combined customizable appearance. This teaching serves to demonstrate how the surface indicia is relevant and carries patentable weight generally, but fails to disclose, teach, suggest, or contemplated the use of four patterns on two panels in a manner meeting the claim limitations. The core concept of the invention is simply not found in any cited reference or in the combination of references presented as establishing grounds for rejection.”
The Examiner notes that the motivation is not speculative in that it is reasoned from common knowledge in the art as noted above from MPEP 2144 Section I. One of ordinary skill in the art would have the motivation to combine the ideas of Inman and Argento. As adding the patterns of Argento to give a user more options and variety of patterns for further customization to the comforter of Inman is considered to be a preference based of a user’s specific aesthetic needs. As panels of a blanket or similar structure to meet a specific design preference or aesthetic purpose is generally available to one of ordinary skill in the art. As such, one of ordinary skill in the art of blankets/comforters would have led such a person to be motivated to combine Argento with Inman for this purpose since blankets/comforters are typically customized for user preferences such as design, weight, size, fabric, among others.

Lastly, it is to be noted that in the Final Rejection filed on 11/12/2021 (response to arguments section) that the reference of Argento (Abstract) does in itself provide intrinsic motivation of multiple patterns to make the blanket “aesthetically customizable”, which is further in line with MPEP 2144 Section II.

The rejections addressed in the Appeal Brief submitted by Appellant on 5/16/2022 did not include specific arguments pertaining to claims 2-10, however
under the reasoning described above for independent claim 1 in addition to the rejections present in the Final Rejection dated 11/12/2021, the Examiner believes that rejections to claims 2-10 should also be sustained.

For the above reasons, it is believed that the rejections should be sustained. 

Respectfully submitted. 
/MADISON EMANSKI/Examiner, Art Unit 3673      

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673                                                                                                                                                                                                            
                                                                                                                                                                                              Conferees: 
/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673                                                                                                                                                                                                        
/JOSEPH M ROCCA/Quality Assurance Specialist, Art Unit 3600                                                                                                                                                                                                        

	Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.